Citation Nr: 0024165	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-22 157	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 3, 1997 for 
a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney  


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
1998 rating decision by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, 
Kansas, which granted a total disability evaluation based on 
individual unemployability, effective October 3, 1997.   


FINDING OF FACT

On July 20, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his attorney of record, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The requirements for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (1999).  

In this case, the records reflects that the appellant's 
attorney filed the Substantive Appeal on behalf of the 
veteran, and as such, the attorney's July 2000 letter 
requesting a withdrawal of the Substantive appeal is adequate 
to do so.  Consequently, the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



